     Case 5:18-cv-04071-DDC-ADM Document 180 Filed 11/20/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ANTHONY J. HAMPTON,             )
                                )
                    Plaintiff,  )
v.                              )
                                )
BARCLAYS BANK DELAWARE;         )
DISCOVER BANK; LOAN DEPOT,      )
LLC; MARKETPLACE LOAN           )
GRANTOR TRUST, SERIES 2016-LD1; )                    Case No. 18-4071-DDC-KGS
EQUIFAX, INC.; EQUIFAX          )
INFORMATION SERVICES, LLC;      )
EXPERIAN INFORMATION            )
SOLUTIONS, INC.; TRANSUNION,    )
LLC; and Does 1-10,             )
                                )
                    Defendants. )
                                )

                             CERTIFICATE OF COMPLIANCE

       I certify that Defendant Marketplace Loan Grantor Trust, Series 2016-LD1’s Rule

26(a)(1) disclosures were served on Pro Se Plaintiff via first class mail and all counsel of record

via electronic mail on November 20, 2019.

                                             Respectfully submitted,

                                             FOULSTON SIEFKIN LLP
                                             1551 N. Waterfront Parkway, Suite 100
                                             Wichita, KS 67206-4466
                                             316-267-6371
                                             mnorton@foulston.com

                                              /s/ Michael J. Norton
                                              Michael J. Norton, KS #18732
                                              Attorneys for Defendant Marketplace Loan
                                              Grantor Trust, Series 2016-LD1
     Case 5:18-cv-04071-DDC-ADM Document 180 Filed 11/20/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was served on all parties via the

Court’s CM/ECF system on the 20th day of November, 2019. and was served on Pro Se Plaintiff

via first class mail, postage prepaid, to the following:

       Anthony J. Hampton
       2615 Mountain View Drive
       McKinney, TXS 75071


                                                /s/ Michael J. Norton
                                                Michael J. Norton, KS #18732
                                                Attorney for Defendant Marketplace Loan
                                                Grantor Trust, Series 2016-LD1




                                                  2
